Citation Nr: 9907950	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for skin disability, including chloracne, other 
than as due to exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for skin disability, including chloracne, due to 
exposure to herbicides

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for prostatitis, to 
include as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1968.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for skin 
disability on a non-Agent Orange basis and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for skin disability on an Agent Orange 
basis are addressed in the remand at the end of this action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran has contended, including at his video conference 
hearing in April 1998, that his hearing defect is the result 
of exposure to artillery fire and helicopter engine noise in 
Vietnam, and that his prostatitis and peripheral neuropathy 
are due to service, including his exposure to herbicides.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that that the veteran's claims for 
service connection for defective hearing, prostatitis, 
including as due to exposure to herbicides, and peripheral 
neuropathy, including as due to exposure to herbicides, are 
not well grounded.


FINDING OF FACT

The veteran's claims for service connection for defective 
hearing, prostatitis, including as due to exposure to 
herbicides, and peripheral neuropathy, including as due to 
exposure to herbicides, are not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for defective hearing, 
prostatitis, including as due to exposure to herbicides, or 
peripheral neuropathy, including as due to exposure to 
herbicides.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service incurrence 
of organic disease of the nervous system may be presumed if 
the disability is manifested to a degree of 10 percent within 
one year after the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. § § 3.307, 
3.309 (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed in 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, acute and subacute peripheral neuropathy shall be 
service-connected, even though there is no evidence of such 
disease during service, if it is manifested to a compensable 
degree within a year after the last date on which the veteran 
was exposed to an herbicide agent during active service.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The veteran's service medical records reveal that audiometric 
examination in August 1965 showed pure tone thresholds at the 
relevant frequencies, converted to ISO units, of 20 decibels 
or lower.  He complained of dysuria in August 1966 without 
any discharge.  Subsequent service medical records do not 
reveal any complaints or findings of defective hearing, 
prostatitis, or peripheral neuropathy.  On discharge 
examination in October 1968, the veteran noted leg cramps and 
venereal disease; physical examination in October 1968 was 
normal and the veteran's hearing was noted to be within 
normal limits for whispered voice.

There were no pertinent complaints or abnormal findings on VA 
disability examination in December 1977.  It was noted on VA 
disability examination in September 1988 that the veteran was 
taking medication for recurrent non-gonococcal urethritis.  
According to VA hospital records for his hospitalization from 
August 1990 to April 1991, the veteran began complaining of 
right-sided weakness and numbness in March 1991.  
Genitourinary examination revealed urethral discharge and a 
boggy and tender prostate.  Transient ischemic attack and 
prostatitis were diagnosed.  VA outpatient records beginning 
in June 1991 reveal the notation in September 1991 of a four 
year history of recurrent prostatitis.

Service medical records do not show that the veteran was 
found to have defective hearing.  It is not clear whether the 
veteran is alleging that defective hearing was present in 
service.  He does allege that he has defective hearing as a 
result of noise exposure during his combat service.  In 
accordance with 38 U.S.C.A. § 1154(b) (West 1991), the Board 
does find the veteran's lay testimony concerning service 
noise exposure to be satisfactory evidence of such exposure 
and the Board will assume for the purpose of this decision 
that defective hearing was present in service.  However, the 
veteran's hearing was found to be normal on examination for 
discharge.  Therefore, the questions of whether the veteran 
currently has hearing loss disability and whether such 
disability is etiologically related to service are medical in 
nature.  The record contains no post-service medical evidence 
of hearing loss.  The only evidence of current hearing loss 
disability is the theory advanced by the veteran himself.  
Although the record reflects that the veteran served as a 
medic, there is no indication in the record that the veteran 
possesses the expertise required to diagnose hearing loss 
disability or to link such a disability to service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  
Therefore, the Board must conclude that this claim is not 
well grounded.

With respect to the veteran's contention that hearing loss 
disability due to service noise exposure was found by VA in 
March 1991, the Board notes that records pertaining to the 
veteran's VA hospitalization from August 1990 to April 1991 
are of record, and they do not show that he was found to have 
hearing loss.

Service medical records do not show that the veteran was 
found to have peripheral neuropathy or prostatitis.  In fact, 
the veteran has not alleged that either of these conditions 
was present in service.  There is no medical evidence 
suggesting the presence of prostatitis until many years after 
the veteran's discharge from service, nor is there any 
medical evidence suggesting that this disability is 
etiologically related to service.  Although right-sided 
weakness and numbness were noted in 1991, there is no medical 
evidence suggesting the presence of peripheral neuropathy 
within a year of the veteran's discharge from service or 
suggesting that any currently present peripheral neuropathy 
is etiologically related to service.  In fact, the record 
contains no medical evidence showing a diagnosis of 
peripheral neuropathy. 

Again, the only evidence linking the claimed disabilities to 
service is the theory advanced by the veteran himself.  
Although the record reflects that the veteran served as a 
medic, there is no indication in the record that the veteran 
possesses the expertise required to render these medical 
opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 
(1992).  Therefore, the veteran's claims for service 
connection for prostatitis and peripheral neuropathy, to 
include as due to exposure to herbicides, are not well 
grounded. 


ORDER

Service connection for defective hearing is denied.  

Service connection for prostatitis, including as due to 
exposure to herbicides, is denied.

Service connection for peripheral neuropathy, including as 
due to exposure to herbicides, is denied.


REMAND

At the April 1998 videoconference hearing, the veteran 
alleged that he was found to have chloracne at a September 
1979 Agent Orange examination performed at the Allen Park VA 
Medical Center.  The report of this alleged examination is 
not of record, and the record does not reflect that the RO 
has attempted to obtain this alleged examination report.

Therefore, the remaining issues on appeal are REMANDED to the 
RO for the following actions:

1. The RO should attempt to obtain a 
copy of the report of a VA Agent 
Orange examination performed in 
approximately September 1979 at 
the Allen Park VA Medical Center.

2. The RO should request the veteran 
to submit medical evidence 
linking his claimed skin 
disability to service.  

3. If the veteran identifies any 
other VA or government records in 
support of his appeal, the RO 
should attempt to obtain a copy 
of such records.

4. Then, the RO should undertake any 
other indicated development and 
readjudicate the issues remaining 
on appeal.  If the benefits 
sought on appeal are not granted 
to the veteran's satisfaction, he 
and his representative should be 
provided a supplemental statement 
of the case and afforded an 
appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to the issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 9 -


